Case 1:17-cv-00539-JB-MU Document 104 Filed 07/07/20 Page 1 of 10                      PageID #: 1084




                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF ALABAMA
                                      SOUTHERN DIVISION

  UZEZI AJOMALE,                                   )
                                                   )
                         Plaintiff,                )
                                                   )
  v.                                               )
                                                   ) CIVIL ACTION NO. 1:17-CV-539-JB-MU
  QUICKEN LOANS, INC.,                             )
                                                   )
                         Defendant.                )

                                                ORDER

         This matter is before the Court on Plaintiff’s Motion to Reconsider (PageID.831-847),

  Defendant’s Response in Opposition (PageID.956-975), and Plaintiff’s Reply. (PageID.1067-

  1076). The Motion is ripe for review. After careful consideration, the Court denies Plaintiff’s

  Motion for the reasons stated herein.

  I.     BACKGROUND

         On March 19, 2020, this Court entered an order granting Defendant Quicken Loans, Inc.’s

  Motion for Summary Judgment (PageID.305-308), finding: (1) Quicken Loans offered an

  objectively reasonable interpretation of the 15 U.S.C. §1681g(1)(g), thereby precluding review of

  Quicken Loans’ subjective intent on the issue of willfulness as defined under the Fair Credit

  Reporting Act, 15 U.S.C. § 1681g, et seq. (“FCRA”); and (2) Plaintiff failed to comply with five

  discovery obligations, resulting in the exclusion of emails from Quicken Loans’ compliance team.

  On April 16, 2020, twenty-eight (28) days later, Plaintiff filed a Motion to Reconsider, arguing the

  Court reached three (3) incorrect legal conclusions in the March order. Those alleged incorrect

  conclusions include the following:




                                                   1
Case 1:17-cv-00539-JB-MU Document 104 Filed 07/07/20 Page 2 of 10                     PageID #: 1085




                 (1) The Court should not have excluded Plaintiff’s email evidence
                     without permitting Plaintiff to file a response to Defendant’s
                     request for exclusion;
                 (2) Quicken Loans’ interpretation of the FCRA was objectively
                     unreasonable; and
                 (3) The Court improperly treated Plaintiff’s deposition responses
                     as judicial admissions
  (See PageID.831-847). Quicken filed a response, contending the Court should deny Plaintiff’s

  Motion because Plaintiff failed to articulate, cite, and satisfy her burden under Federal Rules of

  Procedure 59(e) and 60(b), (PageID.956-962), the Court properly excluded Plaintiff’s evidence

  pursuant to Rule 37(c)(1) of the Federal Rules of Civil Procedure, (Id. at PageID.963-969), its

  interpretation of the FCRA was objectively reasonable, (Id. at PageID.969-971), Plaintiff

  abandoned her negligence claim, and the Court did not treat her deposition testimony as a

  judicial admission. (Id. at PageID.971-974).

         In her Reply, Plaintiff asserts Defendant had no valid basis for requesting exclusion under

  Fed. R. Civ. P. 37(c)(1), she provided Quicken the excluded emails as required by the Federal Rules

  of Civil Procedure, Quicken suffered no harm from any formal failure to comply with Fed. R. Civ.

  P. 26, she lacked an opportunity to respond to Quicken’s Rule 37 argument, and that Quicken’s

  interpretation of FCRA was objectively unreasonable. (See PageID.1067-1076).

         The Court held oral argument on May 22, 2020. During the hearing, Plaintiff reiterated

  that the email evidence should not have been excluded under Rule 37(c)(1) due to the facts and

  circumstances described in her Motion. However, Plaintiff conceded the Court would not have

  considered that evidence unless it found Quicken offered an objectively unreasonable

  interpretation of §1681g(1)(g).


                                                  2
Case 1:17-cv-00539-JB-MU Document 104 Filed 07/07/20 Page 3 of 10                     PageID #: 1086




  II.    DISCUSSION

         A.      Quicken’s proposed construction is objectively reasonable.

         In her Motion, Plaintiff contends Quicken’s interpretation of the FCRA is objectively

  unreasonable on the same grounds raised in her Opposition to Summary Judgment. (Compare

  PageID.572-573, 590-593 with PageID.964-968). Plaintiff again cites Safeco Ins. Co. of Am. v. Burr,

  551 U.S. 47, 50 (2007) for the proposition that Quicken’s interpretation is objectively

  unreasonable because it has no basis in the statutory text, judicial precedent, or agency guidance

  and the excluded email evidence demonstrates the unreasonable nature of Quicken’s

  interpretation. Parties are forbidden from raising the same arguments made at summary

  judgment on a motion to reconsider. See Gipson v. Mattox, 511 F. Supp. 2d 1182, 1185 (S.D. Ala.

  2007) (“Nor may a party properly utilize a motion to reconsider as a vehicle for rehashing

  arguments considered and rejected in the underlying order.”).        As Plaintiff makes the same

  interpretation arguments here as she made in her Opposition to Summary Judgment, the Court

  shall not consider them.

         B.    Assuming the Court did not exclude the email evidence, the Court would not
         have considered them because Quicken provided a reasonable interpretation of
         §1681g(1)(g).

         Despite the foregoing, Plaintiff attempts to satisfy her burdens under Rules 59(e) and

  60(b) by relying on the excluded email evidence. Namely, Plaintiff seeks to use the excluded

  emails to demonstrate Quicken was aware that it ran an unjustifiably high risk of violating the

  law by implementing its present disclosure policy. Notwithstanding the exclusion of those

  communications, the Court cannot review a party’s subjective intentions where an objectively

  reasonable interpretation is offered. See Pedro v. Equifax, Inc., 868 F.3d 1275, 1280 (11th Cir.




                                                  3
Case 1:17-cv-00539-JB-MU Document 104 Filed 07/07/20 Page 4 of 10                          PageID #: 1087




  2017). The Court found Quicken has offered such an interpretation. (See PageID.829). Thus, and

  for the alternative reason that Plaintiff’s argument here is a mere reassertion of her argument

  on summary judgment, the Court cannot consider such evidence. Based on the foregoing, the

  Court adopts and incorporates its previous holding as it pertains to Quicken’s interpretation and

  finds reconsideration is not warranted on this point.

         C.      The Court shall not reconsider its ruling to exclude the email evidence because
         Plaintiff received an opportunity to respond to Quicken’s exclusion argument.

         Plaintiff presents several arguments on why the Court erred in excluding Quicken’s

  emails. First, Plaintiff contends exclusion under Rule 37 was improper because “[Plaintiff] was

  given no opportunity to respond” and “[i]mplicit in the [Rule 37 factors] is the necessity for

  affording the ‘non-disclosing’ party an opportunity to respond.” (PageID.961 at n.3) (“[I]n

  fairness, Plaintiff was never afforded an opportunity to provide an explanation.”). Plaintiff next

  argues she “provided” Quicken the chain of emails at a deposition which took place on July 18,

  2019, and in any event, Quicken had the records in its possession. (PageID.962). In her third

  argument, Plaintiff contends Quicken was not prejudiced by these emails. (PageID.963). As proof

  of a lack of any prejudice, Plaintiff reiterates that Quicken possessed the emails at the time it

  filed its dispositive motions and at the parties’ earlier July 18th deposition. (Id.).

         In response, Quicken argues the Court correctly excluded Plaintiff’s email evidence

  pursuant to Rule 37 because Plaintiff never sufficiently disclosed she intended to use them at

  trial. (See PageID.963) (“A party does not avoid exclusion under [Rule 37] so long as it ‘provides’

  information to its opponent in any form or fashion it chooses.”). Quicken contends Plaintiff was

  required to abide by Rule 26(a) and Rule 26(e) of the Federal Rules of Civil Procedure and

  Plaintiff’s disclosure of the emails at the parties’ July 18th deposition was insufficient. Quicken


                                                     4
Case 1:17-cv-00539-JB-MU Document 104 Filed 07/07/20 Page 5 of 10                         PageID #: 1088




  also notes precedent required Plaintiff to provide this evidence even though the documents were

  in Quicken’s possession. (PageID.964). Finally, Quicken contends that any argument Plaintiff

  makes in relation to a “failure to respond” should be disregarded because (1) her discovery

  requests never included information which identified the emails, or any time periods related to

  the emails; (2) Plaintiff never asked the Court for an opportunity to respond to Quicken’s Rule 37

  request; and (3) Quicken did not mention the withheld emails in its Motion for Summary

  Judgment.

          In her Reply, Plaintiff merely re-hashes the arguments made in her Motion. (PageID.1068-

  1069, 1072). Plaintiff also maintains her production of the emails to Quicken at the July 18th

  deposition satisfied her burden under Rule 26 of the Federal Rules of Civil Procedure. Further,

  Plaintiff maintains Quicken suffered no prejudice as a result of her actions (PageID.1071-1073),

  and that Quicken’s interpretation of the FCRA was objectively unreasonable (PageID.1073-1075).

          The Court finds exclusion appropriate under the circumstances. The thrust of Plaintiff’s

  argument is that she was not afforded an opportunity to respond to Defendant’s request to

  exclude the subject emails because it was made for the first time in a Reply. Quicken replies that

  it raised its request at that juncture because, until the date of filing of Plaintiff’s Response, it did

  not know whether Plaintiff would rely on those materials and wanted to give her an opportunity

  to supplement her discovery obligations. Generally, courts are prohibited from entertaining new

  arguments or evidence in a reply. See King v. Clarke Cty., 2012 U.S. Dist. LEXIS 153578, at *23-24

  (S.D. Ala. Sep. 27, 2012) (quoting Sharpe v. Global Sec. Int'l, 766 F.Supp.2d 1272, 1294 n.26 (S.D.

  Ala. 2011)); Brown v. CitiMortgage, Inc., 817 F. Supp. 2d 1328, 1332 (S.D. Ala. 2011). However,

  where a new argument is made or new evidence is offered for the first time in a Reply, courts are



                                                     5
Case 1:17-cv-00539-JB-MU Document 104 Filed 07/07/20 Page 6 of 10                       PageID #: 1089




  required to either decide the matter on the merits of the record before it or permit an

  opportunity for response. See Atl. Specialty Ins. Co. A.S. v. Digit Dirt Worx, Inc., 793 F. App'x 896,

  901 (11th Cir. 2019) (“Where new evidence is presented in a reply to a motion for summary

  judgment, a district court should not consider the new evidence without giving the movant an

  opportunity to respond. When faced with a reply brief that offers new evidence, a district court

  has two permissible courses of action. It can either (1) permit the nonmoving party to file a

  surreply or (2) refrain from relying on any new material contained in the reply brief. But it may

  not preclude the nonmoving party from filing a surreply and then grant summary judgment based

  on new material presented only in the reply brief.”) (emphasis added); see also Sanders v. M&M

  Waste, Inc., 2011 U.S. Dist. LEXIS 162905, *6 (N.D. Ga. June 27, 2011) (granting leave to file an

  additional reply where new evidence was offered for the first time in a reply).

         Though this Circuit has not specifically addressed the contours of a sufficient “opportunity

  for response” to arguments and evidence raised for the first time in a reply, the Tenth Circuit has

  provided guidance on that question. In Pippin v. Burlington Resources Oil Gas Co., 440 F.3d 1186,

  (10th Cir. 2006), the court upheld a district court’s decision to consider evidence raised for the

  first time in a reply to summary judgment where the opposing party had ample time to seek leave

  to file an additional brief on the matter but did not do so. The Tenth Circuit reasoned as follows:

                 [“Appellant”] asserts that the district court erred by permitting
                 [Appellee] to attach several new exhibits to its summary judgment
                 reply brief but did not offer [Appellant] an additional opportunity
                 to respond to that material. Whether a non-moving party has had
                 an opportunity to respond to a moving party’s reply brief at the
                 summary judgment stage is a “supervision of litigation” question
                 that we review for abuse of discretion. Beaird v. Seagate Tech.,
                 Inc., 145 F.3d 1159, 1164-65 (10th Cir. 1998). Pippin raised this
                 issue in a Rule 59 motion before the district court, the denial of


                                                    6
Case 1:17-cv-00539-JB-MU Document 104 Filed 07/07/20 Page 7 of 10                        PageID #: 1090




                which we also review for abuse of discretion. Adams v. Reliance
                Standard Life Ins. Co.,225 F.3d 1179, 1186 n. 5 (10th Cir. 2000).
                We find no abuse of discretion in this case. The district court
                correctly pointed out that approximately a month and a half
                passed between Burlington filing its reply and the district court's
                decision. Pippin had plenty of opportunity to seek leave of the
                court to file a surreply but never attempted to do so.
                Our case law requires only that "if the court relies on new materials
                or new arguments in a reply brief, it may not forbid the nonmovant
                from responding to these new materials." Beaird, 145 F.3d at
                1165; accord Doebele v. Sprint/United Mgmt. Co.,342 F.3d 1117,
                1139 n. 13 (10th Cir. 2003). Or, if the district court does preclude a
                surreply, then the court can avoid error only by not relying on the
                new materials and arguments in the movant's reply
                brief. Beaird,145 F.3d at 1164.
                Pippin reads our precedent too broadly to the extent he asserts
                “Beaird is violated if the trial court considers new matters at all."
                Here, the district court did not preclude a surreply. Pippin had
                more than enough time to request time to file a surreply, but did
                not. Absent such a motion, the district court did not abuse its
                discretion when it decided this case approximately a month and a
                half after receiving Burlington's reply.

  Pippin, 440 F.3d at 1191-92 (emphasis added). In sum, the Pippin court found a district

  court may decide matters based on evidence raised for the first time in a reply, only if

  opportunity was given to the opposing party to rebut those arguments. Such an opportunity may

  exist when new argument or evidence is proffered and the district court refrains on ruling for at

  least a month and a half.

         Quicken’s request for sanctions dealt particularly with Plaintiff’s failure to provide

  evidence as required by Fed. R. Civ. P. 26. As noted in the Court’s March 19th Order, this case

  was filed in December 2017. The first dispositive motion was filed on August 7, 2019. The last

  dispositive motion was filed on September 11, 2019. This Court issued its Order six (6) months




                                                  7
Case 1:17-cv-00539-JB-MU Document 104 Filed 07/07/20 Page 8 of 10                      PageID #: 1091




  after dispositive motions were filed – four and a half months longer than the lapse of time which

  occurred in Pippin. During that time, Plaintiff did not supplement her discovery with the excluded

  email evidence. Moreover, Plaintiff had an opportunity to request for leave to file an additional

  reply and did not. Operating under the assumption that the Court would not have granted such

  leave is unreasonable. This Court has consistently permitted such, as have other courts in this

  Circuit. See e.g., Brown v. CitiMortgage, Inc., 817 F. Supp. 2d 1328, 1329 n. 1, 1332 (S.D. Ala.

  2011); Sanders, 2011 U.S. Dist. LEXIS 162905, *6 (granting leave to file an additional reply where

  new evidence was offered).        Therefore, the Court finds exclusion was appropriate.         See

  Cunningham v. Fulton Cty., 2019 U.S. Dist. LEXIS 53839, *13 n.2 (N.D. Ga. Mar. 29, 2019)

  (excluding evidence because, inter alia, plaintiff failed to respond to Rule 26 and Rule 37

  arguments made in a separate motion to exclude following the parties’ dispositive motions:

  “Plaintiffs have failed to explain their failure to disclose timely this information and cannot cure

  their error.”).

          D.        Plaintiff abandoned her negligence claim.

          Plaintiff’s argument that she did not abandon her negligence claim is belied by the record.

  (See PageID.578-579). Plaintiff argues that the evidence upon which she relied to demonstrate

  willfulness is the same evidence upon which she relied to demonstrate negligence, and that the

  Court improperly focused solely on her deposition testimony as a judicial admission to find

  abandonment. (Id.). However, this position misunderstands the Court’s March 19th order. In

  the opening paragraph of the “Discussion” section of the March 19th Order, the Court specifically

  noted Plaintiff failed to rebut Defendant’s position that there was “no evidence” to support a

  claim of negligence in her Opposition Motion. This point is further supported in footnote 1 of



                                                   8
Case 1:17-cv-00539-JB-MU Document 104 Filed 07/07/20 Page 9 of 10                         PageID #: 1092




  that Order. Nothing in the negligence portion of the “Discussion” relates to a Plaintiff’s

  deposition testimony and plaintiff has not cured this deficiency.

         The Eleventh Circuit has found abandonment where, “passing references appear in

  the argument section of an opening brief, particularly when the references are mere

  ‘background’ to the appellant's main arguments or when they are ‘buried’ within those

  arguments.” Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 682 (11th Cir. 2014). Plaintiff’s

  original negligence argument is as follows:

                 Plaintiff’s claim for negligent violation under Section 1681o is fully
                 supported by the evidence. As stated above, Quicken’s failure to
                 provide Plaintiff a CSD resulted from Quicken’s “applicant-only”
                 policy which is contrary to the plain language of the statute, as well
                 as regulatory and judicial guidance. This is ample evidence upon
                 which a jury could find Quicken’s actions unreasonable.

  (PageID.593-594). The majority of Plaintiff’s argument in this section of her brief focuses on the

  actual damages she allegedly sustained as a result of Quicken’s disclosure policy. Plaintiff only

  references the claim and evidence she possesses to substantiate her theory in passing. She

  neither cites the law nor particularly cites the record evidence upon which she relies. This type

  of argument is generally insufficient and qualifies for abandonment. See In re Liebman, 772 Fed.

  Appx. 839, 840 (C.A.11 (Fla.), 2019) (“To ‘brief’ a claim, a party must “plainly and prominently”

  raise it by, for example, devoting a discrete section of her argument to that claim.”); Kellner v. NCL

  (Bahamas), LTD., 753 Fed. Appx. 662, 665–66 (C.A.11 (Fla.), 2018) (“An appellant may properly

  raise an argument in her initial brief by, for example, devoting a discrete section to it and

  supporting it with discussion, argumentation, and citations to authorities and record excerpts. . .

  . Merely passively referencing or perfunctorily raising the argument will not suffice. Sapuppo,

  739 F.3d at 681 (“We have long held that an appellant abandons a claim when he either makes


                                                    9
Case 1:17-cv-00539-JB-MU Document 104 Filed 07/07/20 Page 10 of 10                     PageID #: 1093




  only passing references to it or raises it in a perfunctory manner without supporting arguments

  and authority.”)); Singh v. U.S. Atty. Gen., 561 F.3d 1275, 1278 (11th Cir. 2009) (“[S]imply stating

  that an issue exists, without further argument or discussion, constitutes abandonment of that

  issue and precludes our considering the issue on appeal”); Cont’l Technical Servs., Inc. v. Rockwell

  Int’l Corp., 927 F.2d 1198, 1199 (11th Cir. 1991) (“[An] issue raised perfunctorily without citation

  to authority constitutes waiver of [the] issue.”); Lawrence v. Lawson State Community College,

  2018 U.S. Dist. LEXIS 36228, *20 (N.D. Ala., March 6, 2018) (“It seems Dr. Lawrence

  has abandoned this purported retaliatory claim in light of his failure to raise it in opposition to

  the motion for summary judgment.”); Knight v. Fourteen D Enterprises, Inc., 995 F.Supp.2d 1311,

  1340 (S.D. Ala. 2014).

                                            CONCLUSION

  For the reasons set forth above, Plaintiff’s Motion is hereby DENIED.

         DONE and ORDERED this 6th day of July, 2020.


                                                /s/ JEFFREY U. BEAVERSTOCK
                                                UNITED STATES DISTRICT JUDGE




                                                  10
